Third District Court of Appeal
                               State of Florida

                     Opinion filed September 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1034
                       Lower Tribunal No. F15-1083
                          ________________


                          John J. Wilson, Jr.,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Cristina Miranda, Judge.

     John J. Wilson, Jr., in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, MILLER and BOKOR, JJ.

     PER CURIAM.

     Affirmed.